DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/13/2022 has been entered.  The Specification has been amended. Claim(s) 1, 4, and 12 have been amended. Claim(s) 15-16 were previously cancelled. Claim(s) 17-18 were previously withdrawn. Accordingly, claim(s) 1-14 and 17-18 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 4 have overcome the claim objections previously set forth in the Office Action mailed 04/13/2022. Applicant's remarks and amendments to claim(s) 1 and 12 have overcome the 112(b) rejections previously set forth in the Office Action mailed 04/13/2022.  Applicant's remarks and amendments to the claim(s) 1 have overcome the 102 rejections in view of Krishnaswamy (US 2019/0084241 - of record) previously set forth in the Office Action mailed 04/13/2022.

Reasons for Allowance
Claim(s) 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a stereo lithographic 3D printing assembly as claimed is deemed novel and non-obvious over the prior art of record is that while Krishnaswamy (US 2019/0084241 - of record) teaches a stereo lithographic 3D printing assembly comprising a digital projection system configured to project a digitally defined first pattern having a first resolution at a projection location; a photo mask system configured to project a second pattern having a second resolution, the prior art of record along with a further prior art search do not teach or suggest said photo mask system providing at least one photo mask between said digital projection system and said projection location such that said second pattern and said first pattern aligned with one another at said projection location.
 Claims 2-14 are allowed because the claims are dependent upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 17-18 directed to an invention non-elected without traverse.  Accordingly, claim(s) 17-18 been cancelled.
Authorization for this examiner’s amendment was given in an interview with David V. H. Cohen on 08/01/2022.
The ABSTRACT has been amended as follows to limit the abstract to a single paragraph (see MPEP 608.01(b)(I)(C): 
The invention provides a stereo lithographic 3D printing assembly comprising a digital projection system for projecting a first pattern having a first resolution at a projection location, and a photo mask system for projecting a second pattern having a second resolution at said projection location. This provides a fast 3D printing assembly allowing high resolution details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743